Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 12/02/2021.
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1-5 are directed to device (i.e. an apparatus); claim (s) 6-11 are directed to a method.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites the limitations of: “an installation location, an advertisement output time, the number of times of advertisement output, and a rental fee, which are registered in the advertisement system, select an advertisement to be output to a user's computing device interworked with the output device by using the detailed output device information and registered user information, and control the advertisement output; the output device configured to print the advertisement on a printout according to the control of the advertisement output”.
Claim 6 recites the limitations of “ an installation location, an advertisement output time, the number of times of advertisement output, and a rental fee, information on a user subscribing to the system, and information on a customer using the output device;  step (C) of selecting, in the output device, an advertisement to be output to the a printout according to personal information of the user , output information, an area where the output device is installed, and a printing waiting time; step (D) of displaying the advertisement selected in a print waiting time of the printout , when the advertisement is displayed on the output device; step (E) of calculating a size and a layout of an advertisement image to be printed according to the number of pages, a size, a layout, and design of the printout when the advertisement is printed on the printout; and step (F) of outputting the advertisement image on printing paper according to the calculated size and layout of the advertisement image”;
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “ server, output device, signal, computing device”;  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “ server, output device, signal, computing device”;   amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 15.  Independent claim 8 does not recite additional element (s).
The dependent claims 2-5 and 7-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claims further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1 and 6. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, US Pub No: 2011/0191183 A1 in view of Hasegawa, JP, 2003168056 A 
Claims 1, 4:
Jones discloses:
a central server configured to store detailed output device information including a type of an output device, an installation location, an advertisement output time, the number of times of advertisement output,  which are registered in the advertisement system, select an advertisement to be output to a user's computing device interworked with the output device by using the detailed output device information and registered user information, and control the advertisement output; the output device configured to print the advertisement on a printout according to the control of the advertisement output of the central server; and
 the user's computing device configured to output the selected advertisement on a screen according to the control of the central server or the output device;
see at least paragraph 5 discloses  managing prepaid usage of one or more document processing devices configured to allow user initiated advertiser content printing operation at a customer site based on available print units applied to the device. The method includes storing account information in a data store for one or more customer accounts, where the customer operates the pre-paid printer(s) for access by users. The account information includes an advertiser available credits value as well as advertiser-specific pricing information for converting account credits available to a particular advertiser to print units for printers registered to the account, and advertiser-content association data that associates particular advertiser content identifiers with particular advertiser identifiers;  paragraph  8 discloses provide an account manager system for managing prepaid usage of one or more document processing devices configured to allow user initiated advertiser content printing operation at a customer site based on available print units applied to the device. The account manager system includes a server operative to communicate and exchange data with one or more customer networks and a data store that stores account information for at least one customer account, including an advertiser available credits value as well as advertiser-specific pricing information for converting account credits available to a particular advertiser to print units for printers registered to the account, and advertiser-content association data that associates particular advertiser content identifiers with particular advertiser identifiers;  paragraph 28 discloses the account information 110 for individual accounts includes general account information 111a (e.g., account owner name address, billing information, authorized users, etc.), a credits used value 111b, for instance, indicating the number of credits that have been previously applied to devices 320 to date from account inception, or in a given predefined period (e.g., year-to-date, etc.), and an available credits value 111c indicating an amount of account credit units currently available to the account for which the corresponding customer has previously paid and which can be applied to one or more devices 320 by customer-initiated request
Jones does not specifically disclose, but Hasegawa however discloses :
provide a printer , server and printer rental system for calculating rental fees of the printer (see at least the abstract);
a rate calculation part configured to calculate a rental fee discount amount or a reward amount of the output device in proportion to the print waiting time for which the advertisement is output and the number of pages of the printout on which the advertisement is printed ( see at least paragraph 11( the rental fee information read by the printing means and the information about the consumption amount of the consumable item by the printing, or the rental fee  information and the discount  information of the rental fee of the printer calculated from the consumption amount of the consumable item by the printing are transferred to the Internet);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones including managing prepaid user initiated advertiser content printing operation at customer site, with the teaching of Hasegawa including printer rental with the motivation of providing printer accessibility on demand as taught by Hasegawa over that of Jones.

Claims 2, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, US Pub No: 2011/0191183 A1 in view of Hasegawa, JP, 2003168056 A in view of Lewis et al, US Pub No: 2004/0225560 A1 

 Claims 2 and 5:
the  combination of Jones/ Hasegawa discloses the limitations as shown above.
Jones further discloses:
a database configured to store and update manager information, the detailed output device information including the type of the output device including the printer, a device state, an installation area, the advertisement output time, the number of times of the advertisement output, a contract period, , and an advertisement reward, and customer information including an age, gender, and an occupation of a user who uses the output device; an advertisement selection module configured to select the advertisement, according to an output location of the output device and the customer information, to be displayed on the output device or to be inserted into the printout printed from the output device  (see at least paragraph 5 discloses  managing prepaid usage of one or more document processing devices configured to allow user initiated advertiser content printing operation at a customer site based on available print units applied to the device. The method includes storing account information in a data store for one or more customer accounts, where the customer operates the pre-paid printer(s) for access by users. The account information includes an advertiser available credits value as well as advertiser-specific pricing information for converting account credits available to a particular advertiser to print units for printers registered to the account, and advertiser-content association data that associates particular advertiser content identifiers with particular advertiser identifiers); paragraph  8 discloses provide an account manager system for managing prepaid usage of one or more document processing devices configured to allow user initiated advertiser content printing operation at a customer site based on available print units applied to the device. The account manager system includes a server operative to communicate and exchange data with one or more customer networks and a data store that stores account information for at least one customer account, including an advertiser available credits value as well as advertiser-specific pricing information for converting account credits available to a particular advertiser to print units for printers registered to the account, and advertiser-content association data that associates particular advertiser content identifiers with particular advertiser identifiers;   paragraph 28 discloses he account information 110 for individual accounts includes general account information 111a (e.g., account owner name address, billing information, authorized users, etc.), a credits used value 111b, for instance, indicating the number of credits that have been previously applied to devices 320 to date from account inception, or in a given predefined period (e.g., year-to-date, etc.), and an available credits value 111c indicating an amount of account credit units currently available to the account for which the corresponding customer has previously paid and which can be applied to one or more devices 320 by customer-initiated request;

the combination of Jones/ Hasegawa does not specifically disclose, but Lewis however discloses:
a rate settlement module configured to calculate the advertisement reward or a rental fee discount rate of the output device on the basis of an amount of time and the number of times the selected advertisement is output to the output device, and the number of times the selected advertisement is printed on the printout; and a communication module configured to communicate with the output device, and output the selected advertisement to the output device or output advertisement content on the printout, when a print request signal and a print start signal are received from the output device (see at least paragraph 60 ( the taxi service is a merchant participating in the advertising method for the print devices in the airport. The taxi that just drove up is detected by a scanner at the airport. This arrival raises the number of taxis from that taxi service waiting at the airport to three, and this automatically raises the bid of that taxi service, i.e. the price that that merchant is willing to pay to generate coupons or advertisements from the output device 12. The automatic adjustment of the bid can be according to the adjustment rules agreed to by the merchant and consolidator);
wherein the rate settlement module is configured to select an advertiser customer, as a major advertiser, who pays an advertisement amount greater than or equal to a predetermined amount among advertisers registered in the advertisement system or whose registration period exceeds a predetermined period, and print and display the advertisement content requested by the major advertiser on each of the printout and the computing device, in a case where the print request signal is transmitted to the output device when outputting the advertisement of the major advertiser    (paragraph 60 (The taxi that just drove up is detected by a scanner at the airport. This arrival raises the number of taxis from that taxi service waiting at the airport to three, and this automatically raises the bid of that taxi service, i.e. the price that that merchant is willing to pay to generate coupons or advertisements from the output device 12. The automatic adjustment of the bid can be according to the adjustment rules agreed to by the merchant and consolidator. For example, when three taxis are detected to be idly waiting at the airport instead of two, the bid of the taxi service to print their advertisements might increase from 10 cents to 15 cents per printed advertisement. This increases the probability that the next customer of the airport print devices would receive an advertisement for the taxi service. This also allows the taxis service to automatically and dynamically adjust advertising based on current business needs);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones/ Hasegawa including managing prepaid and/or rental printer at customer site, with the teaching of Lewis  including advertisement in output tasks with the motivation of allow printing and other output devices to be more available, flexible and cost effective for the providers and users of such devices as taught by Lewis over that of Jones/ Hasegawa.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, US Pub No: 2011/0191183 A1 in view of Hasegawa,JP, 2003168056 A in view of Lewis et al, US Pub No: 2004/0225560 A1 and further  in view of Ishijima, US Pub No: 2002/0057451 A1.

Claim 3:
 the combination of Jones/ Hasgawa discloses the limitations as shown above. 
the combination of Jones/ Hasgawa does not specifically disclose, but Lewis however discloses:
wherein the output device comprises: a time calculation part configured to calculate a print waiting time according to an output request signal when receiving the output request signal or an output start signal from the computing device interworked with the output device;  an advertisement selection part configured to select the advertisement to be displayed on the user's computing device interworked with the output device according to the calculated print waiting time and the detailed output device information, and the user information on who has transmitted the output request signal ( see at least paragraph 60-61;  paragraph 60 (This arrival raises the number of taxis from that taxi service waiting at the airport to three, and this automatically raises the bid of that taxi service, i.e. the price that that merchant is willing to pay to generate coupons or advertisements from the output device 12. The automatic adjustment of the bid can be according to the adjustment rules agreed to by the merchant and consolidator. For example, when three taxis are detected to be idly waiting at the airport instead of two, the bid of the taxi service to print their advertisements might increase from 10 cents to 15 cents per printed advertisement. This increases the probability that the next customer of the airport print devices would receive an advertisement for the taxi service. This also allows the taxis service to automatically and dynamically adjust advertising based on current business needs);  (paragraph 61(The coupon says that the taxi service mentioned above currently has three taxis ready and waiting for any passengers right outside specified doors of the airport. The coupon also states that if the receiver of the coupon chooses to ride with one of these taxis within 20 minutes of when the coupon was printed (the time and expiration date is also printed), that person will receive a 20% discount on the taxi fare. This may greatly increase the chance that the customer will choose one of the taxi service's three taxis, thereby increasing the taxi service's revenue); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones/ Hasegawa including managing prepaid and/or rental printer at customer site, with the teaching of Lewis  including advertisement in output tasks with the motivation of allow printing and other output devices to be more available, flexible and cost effective for the providers and users of such devices as taught by Lewis over that of Jones/ Hasegawa.
the combination of Jones/ Hasgawa does not specifically disclose, but Ishijima however discloses:
a layout calculation part configured to calculate detailed advertisement print information including a size, design, and a layout of the advertisement content according to a size, the number of pages, and a layout of the printout when the selected advertisement is printed on the printout, and calculate a size, an aspect ratio, and a layout of an advertisement object according to a size of a display area and an aspect ratio of the computing device when the advertisement is displayed on the computing device; and an advertisement output part configured to respectively output the advertisement, which is selected according to the user information, the print waiting time, and a type, the number of the pages, and the size of the printout, to the computing device and the printout (see at least paragraph 66 (the sizes of the advertisement images are made uniform and one advertisement per page is inserted; the summation of the points is consistently one unit point per page); paragraph 67 (the sizes of the advertisement images are made uniform and a number n (n&gt;1) of advertisements are inserted per single page. In the case where n advertisements are inserted, this is n unit points. Also, the number of advertisements inserted can be specified at the time of the print command in the printer driver);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones/ Hasegawa including managing prepaid and/or rental printer at customer site, with the teaching of Ishijima including pringting service and printer  with the motivation of providing discounted service agreements for renting printer within public places as taught by Ishijima over that of Jones/ Hasegawa.


Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis et al, US Pub No: 2004/0225560 A1 in view of Hasegawa,JP, 2003168056 A in view of Ishijima, US Pub No: 2002/0057451 A1.

Claims 1-11 :
 Lewis discloses:
step (A) of storing and updating, in a central server, detailed output device information including a type of an output device, an installation location, an advertisement output time, the number of times of advertisement output,; 
step (B) of receiving, in the output device, an output request signal from a computing device interworked with the output device; 
step (C) of selecting, in the output device, an advertisement to be output to the output device or a printout according to personal information of the user of the computing device transmitting the output request signal, output information, an area where the output device is installed, and a printing waiting time; 
See at least paragraph 60-61; paragraph 61The coupon says that the taxi service mentioned above currently has three taxis ready and waiting for any passengers right outside specified doors of the airport. The coupon also states that if the receiver of the coupon chooses to ride with one of these taxis within 20 minutes of when the coupon was printed (the time and expiration date is also printed), that person will receive a 20% discount on the taxi fare. This may greatly increase the chance that the customer will choose one of the taxi service's three taxis, thereby increasing the taxi service's revenue);
step (C), advertisement content to be displayed on the computing device or the printout is selected according to interest information of the user of the computing device interworked with the output device, or the advertisement content is selected according to a location and place where the output device is installed (see at least paragraph 40 ( a taxi service merchant can specify that advertisements are to be output only at public output devices at airports and railway stations, or are only to be output when a customer requests map information or location information from an output device. In a different office business setting, only merchants that offer goods and services of value to the business might be interested in advertising at output devices in use by that business);
step (D) of displaying the advertisement selected in a print waiting time of the printout to the computing device when the advertisement is displayed on the output device;
step (D), when the print waiting time exceeds a predetermined time, or when the user chooses to display the advertisement on the computing device, the selected advertisement content is displayed on the computing device; 
(D) comprises: calculating, in the output device, the print waiting time by using the output request signal received from the computing device
step (E), when the number of pages of the printout exceeds a predetermined number, or when the print waiting time is less than a predetermined time, or when the advertisement is set to be printed on the printout by the user, the advertisement is printed on the printout of the output device;
See at least paragraph 60-61; paragraph 61The coupon says that the taxi service mentioned above currently has three taxis ready and waiting for any passengers right outside specified doors of the airport. The coupon also states that if the receiver of the coupon chooses to ride with one of these taxis within 20 minutes of when the coupon was printed (the time and expiration date is also printed), that person will receive a 20% discount on the taxi fare. This may greatly increase the chance that the customer will choose one of the taxi service's three taxis, thereby increasing the taxi service's revenue);
Lewis  does not specifically disclose, but Hasegawa however discloses :
provide a printer , server and printer rental system for calculating rental fees of the printer (see at least the abstract);
step (G) of calculating a reward and a rental fee discount rate of the output device according to an amount of time and the number of times wherein the advertisement is displayed on the computing device interworked with the output device, and the number of times wherein the advertisement is printed on the printout ( see at least paragraph 11( the rental fee information read by the printing means and the information about the consumption amount of the consumable item by the printing, or the rental fee information and the discount information of the rental fee of the printer calculated from the consumption amount of the consumable item by the printing are transferred to the Internet);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones including managing prepaid user initiated advertiser content printing operation at customer site, with the teaching of Hasegawa including printer rental with the motivation of providing printer accessibility on demand as taught by Hasegawa over that of Jones.
the combination of   Lewis/ Hasegawa does not specifically disclose, but Ishijima, however discloses:
step (E) of calculating a size and a layout of an advertisement image to be printed according to the number of pages, a size, a layout, and design of the printout when the advertisement is printed on the printout of the output device;
step (F) of outputting the advertisement image on printing paper according to the calculated size and layout of the advertisement image; 
 See at least paragraph 66 (the sizes of the advertisement images are made uniform and one advertisement per page is inserted; the summation of the points is consistently one unit point per page); paragraph 67 ( the sizes of the advertisement images are made uniform and a number n (n&gt;1) of advertisements are inserted per single page. In the case where n advertisements are inserted, this is n unit points. Also, the number of advertisements inserted can be specified at the time of the print command in the printer driver);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Jones/ Hasegawa including managing prepaid and/or rental printer at customer site, with the teaching of Ishijima including printing service and printer  with the motivation of providing discounted service agreements for renting printer within public places as taught by Ishijima over that of Jones/ Hasegawa.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kubota et al, US Pat No: 10/534,567 B2, teaches image forming apparatus and method for controlling image forming apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3681